Citation Nr: 9932463	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  93-25 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for an eye disability.

Entitlement to service connection for a bilateral knee 
disability, to include as secondary to a service connected 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to June 1975.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina, 
in March 1991 that denied the claimed benefits.

This case was previously Remanded in June 1996 for further 
development.  The Board notes that the issues previously on 
Remand included whether new and material evidence had been 
presented to reopen a claim for service connection for an eye 
disability.  In a Supplemental Statement of the Case dated in 
December 1997, the RO found that new and material evidence 
had been submitted and reopened the veteran's claim with 
respect to that issue.  The issue currently before the Board 
is therefore entitlement to service connection for an eye 
disability.


FINDINGS OF FACT

1.  The claim for service connection for an eye disability is 
not accompanied by any medical evidence to support the claim. 

2.  The claim for service connection for an eye disability is 
not plausible.

3.  All relevant evidence necessary for an equitable 
disposition of the appeal for service connection for 
bilateral knee disability has been obtained.

4.  Service connection is in effect for postoperative 
degenerative disc disease of the lumbar spine.

5.  The veteran's bilateral knee disability did not have its 
origins in service, nor was it caused by his service-
connected back disability.


CONCLUSIONS OF LAW

1.  The claim for service connection for an eye disability is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran's bilateral knee disability was not incurred 
in or aggravated by service, may not be presumed to have been 
incurred in service; and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1131, 1137 5107, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. §§  3.303, 3.307, 3.309, 3.310 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The available service medical records show that the veteran's 
eyes and field of vision were found to be normal during his 
enlistment examination in March 1967.  The report of an 
examination dated in February 1969 noted a small scotoma in 
the left eye without any pathology being found, and a 
funduscopic examination and field of vision test were noted 
as being normal.  An eye examination report dated in December 
1970 was negative for any eye problems.  A fundoscopic 
examination in April 1972 noted the veteran's eyes as being 
normal.  Another examination report dated in August 1972 
noted the veteran's field of vision as being normal.  The 
report of the veteran's separation examination in January 
1975 shows that he was noted to have defective distance 
vision in the left eye, with field of vision noted as 
confrontation normal.  

Also included in the veteran's service medical records was a 
report showing that the veteran's lower extremities, 
including knees, were assessed as normal during his 
enlistment examination in March 1967.  The reports of 
examinations in February 1969, December 1970, and August 1972 
found the veteran's lower extremities, including knees, to be 
normal.  The veteran's separation examination in January 1975 
found his lower extremities, including knees, to be normal.

A VA examination in January 1976 found the veteran's eyes to 
be normal.  The examination also noted back and leg pain.  
The veteran complained of pain radiating from his back to his 
right lower extremity, and stated that he frequently had to 
sleep with pillows under his knees to get relief from pain.  
A physical examination found that the veteran could do a full 
deep knee bend and rise without undue difficulty.  The 
diagnosis given was of degenerative disc disease with right 
nerve root compression leading to right sciatica.  No 
diagnosis concerning the veteran's knees was noted.

A rating decision in February 1976 granted service connection 
for degenerative disc disease.

A private medical record dated in May 1976 noted that the 
veteran was treated for complaints of blurred vision in his 
right eye and a central blind spot.  The examination was 
found to be unremarkable, and the veteran was referred to 
another physician.

Other private medical records dated in May 1976 noted a 
diagnosis of pigment epithelial detachment with central 
serous chorioretinopathy in the right eye.  Another record 
dated in May 1976 noted the veteran's reported history of 
blurred visual acuity while in service that would clear up by 
the time the veteran was fitted for glasses, and that this 
could have been due to a previous central serous 
chorioretinopathy.  A subsequent record of treatment dated in 
November 1976 noted that the blind spot in the veteran's 
right eye was gone.

VA treatment records show that the veteran complained of 
right knee pain in September, October, and November 1979 that 
had been present for several months.  An x-ray of the right 
knee in September 1979 found that the soft tissues and bony 
portions of the right knee were within normal limits.

VA treatment records dated in July 1981 show that a small 
amount of swelling was found in the veteran's knees.  
Physical examination found full range of motion in the knees.

Private medical records from Robert B. Nelson, M.D., show 
that in March 1982 the veteran was found to have an internal 
derangement, right knee, with a probable tear in the medial 
meniscus.  An arthroscopy on the right knee was done in May 
1982, and the veteran complained of left knee pain in June 
1982.  An examination in September 1983 was negative for any 
motor or sensory deficits in the lower extremities.  A record 
dated in April 1984 states that the veteran continued to have 
low back and bilateral leg pain, the right somewhat worse 
than the left.  In May 1984 the veteran was hospitalized with 
complaints of increasing pain in his back with radiation into 
both lower extremities, the right worse than the left.  The 
veteran underwent surgery on his back, and was discharged 
with no complaints of right leg pain and minimal back pain.

VA records dated in June and August 1984 show continuing 
complaints of back pain and numbness in the right lower 
extremity.  

Private medical records show that the veteran was 
hospitalized from October to November 1984 with complaints of 
back pain and pain in both legs.  A physical examination 
found knee jerks to be 2+.  The veteran again underwent 
surgery on his back, and it was noted that he seemed to 
benefit with respect to his leg pain.

The veteran continued to be treated for complaints of back 
and leg pain in October and November 1984.

A neurologic examination in August 1985 recorded complaints 
of back and leg pain, and found that knee jerks were plus-
minus.

A VA orthopedic examination in October 1985 noted the 
veteran's complaint of low back pain and pain in both legs, 
primarily the outer side of the left leg to the foot and down 
the right leg to the calf.  It was noted that the left knee 
had previously given way when pushing on a door, producing 
low back pain which was fairly intense for about one week.  
Physical examination showed reflexes at the knees were 1+, 
and no crepitation was present in the knees with extension 
against gravity.

A VA x-ray of the veteran's left knee in November 1985 found 
no evidence of fractures or dislocations.  The joint spaces 
were intact, and there was a left knee effusion.

The veteran was hospitalized at the Rex Hospital with 
complaints of low back and left leg pain, with intermittent 
locking of the left knee in September 1986.  Examination 
revealed a positive McMurray test for a left knee medial 
meniscus tear.  Knee jerks were assessed as 1+.  Complaints 
of back and left leg pain continued into October 1986.  
Accompanying the hospital summary was an October 1986 letter 
from Stephen Thomas Gupton, Jr., M.D., wherein it was stated 
that the veteran had been treated for back and left leg pain, 
and that a repeat Myelogram did show focal ventral defect and 
some attenuation of the nerve roots.

A VA x-ray report dated in October 1986 noted bilateral knee 
effusions, with no evidence of fracture or degenerative 
changes on either side.

A record dated in February 1987 noted an impression of 
internal derangement in the left knee, and a probable tear of 
the medial meniscus.  An arthroscopy on the left knee was 
done in February 1987.

A VA examination in September 1987 noted knee pain in 
conjunction with back pain, and included the veteran's report 
that long periods of sitting or walking caused problems.

A VA neurologic examination in March 1988 recorded a history 
of leg pain and numbness in conjunction with back pain, and 
unstable knees because of cartilage damage.  Physical 
examination revealed deep tendon reflexes that were 
symmetrical with the exception of the left knee jerk which 
was +2 compared to +3 on the right.  The examiner also stated 
that strength was good throughout, with the exception of 4 on 
the basis of 5 weakness in the lower extremity globally.  An 
orthopedic examination found that straight leg raises were 
negative bilaterally.

A private medical record shows that the veteran was noted to 
have internal derangement and a recurrent medial meniscus 
tear in the left knee in May 1988.

In September 1988 the veteran was noted to have pain on the 
joint line indicating a medial meniscus tear.  The record 
stated that the veteran had a left knee arthroscopy and 
partial medial meniscectomy in September 1988.  An 
examination in November 1988 found patellar tendinitis 
bilaterally, with no significant discomfort on the medial 
joint line.

VA treatment records show that the veteran complained of back 
pain with leg pain and spasms in January 1989.  

A letter dated in August 1989 from the veteran's employer 
shows that he would be transferred in September 1989 due to 
recurring physical problems.

A VA orthopedic examination in May 1990 recorded the 
veteran's history of leg pain associated with back pain, and 
found deep tendon reflexes were 2+ bilaterally in the knees.  
L5 motor weakness in the left lower extremity was also noted.

An article was received in October 1990 which was written by 
the veteran and others, and entitled "Nanosecond Breakdown 
in Hexane."  The article discussed scientific work done by 
the veteran during service, and exposure to various 
substances while in service.

A letter signed by C. H. Munn, O.D., received in November 
1990, stated that the veteran's eyes had been examined in 
March 1990 and that the right macula had a scar from a 
central serous retinopathy in 1970 and 1974.  Dr. Munn 
further stated that this did not affect the veteran's vision.

Statements dated in October 1991, and signed by three 
individuals identified by the veteran as being relatives, all 
answered affirmatively to recalling the veteran having an 
abnormal blind spot, being dependent on sunglasses, and 
having difficulty in correcting his vision.  One individual 
further asserted that these conditions did not exist prior to 
the veteran entering service.

During a personal hearing at the RO in June 1992, the veteran 
testified that while in service he had problems correcting 
for his lack of visual acuity.  The veteran further stated 
that he worked with lasers and chemicals while in the service 
and that he did not have vision problems prior to entering 
service.  Concerning his knees and back, the veteran stated 
that he had pain and weakness in his legs and knees related 
to his back disability, and that his knees sometimes 
collapsed.  The veteran further testified that he had had 
operations on his knees for torn cartilage, and that his knee 
problems interfered with his ability to do normal activities.

A report signed by Charles H. Munn, O.D., received in June 
1992, repeated the findings of a March 1990 eye examination, 
including a notation concerning a scar on the right macula 
from central serous retinopathy in 1970 and 1974.

A VA neurologic examination in August 1992 found the 
veteran's gait showed a list to the right with instability of 
the left knee while bearing weight.  Diagnosis was status 
post arthroscopy of both knees, and instability of the left 
knee by examination.  An orthopedic examination found 5/5 
motor strength throughout all muscle group reflexes in the 
right lower extremity, including the knee.  The left leg knee 
and ankle jerks were 2/4.  The lower extremities were grade 
4/5 on the right including the leg and foot, and grade 3/5 on 
the left including the leg and foot.

A VA treatment record dated in September 1992 included a 
notation by the examiner that "I feel that patient's leg + 
[and] knee problems are 2 [secondary] to chronic low back 
pain."

A VA examination of the veteran's eyes in July 1996 found 
that the veteran had a mottled macula in the right eye 
secondary to idiopathic central serous chorioretinopathy, 
with the left eye found to be clear.  The assessment given 
was of myopia and an astigmatism in the left eye, presbyopia, 
and pinguecula.  The assessment also stated that the veteran 
had a history of central serous chorioretinopathy in the 
right eye in 1976, with evidence of this found at the 
examination.  The examiner found no apparent loss of vision 
in either eye secondary to laser research.

A VA orthopedic examination in July 1996 found a well-healed 
arthroscopic scar on the right knee with ligaments intact and 
no joint line pain.  The veteran had full extension in the 
right knee at 0 degrees with flexion to 140 degrees.  
Examination of the left knee revealed minor medial laxity and 
full extension at 0 degrees to 140 degrees.  Ligaments were 
otherwise intact and there was no joint line pain.  X-rays 
showed minimal degenerative changes in each knee.  Diagnoses 
were post status medial meniscectomy, with minimal 
degenerative joint disease in the right and left knees.  The 
examiner stated his opinion that the veteran's "knee 
disorder is in no way connected to his back disorder."

In a letter received by the RO in December 1996, the veteran 
contended that problems with his eyes adjusting to light and 
problems with heterophoria began while he was in service.  
The veteran also asserted that exposure to various chemicals 
while in service was related to his eye disorder.

An addendum to the July 1996 ophthalmology examination, dated 
in September 1997, stated that the July 1996 findings were 
consistent with a diagnosis of idiopathic central serous 
chorioretinopathy.  The veteran's best corrected visual 
acuity was noted to be 20/20 minus 2 for the right eye, and 
20/15 for the left eye.  Fundus findings for the right eye 
were consistent with a history of idiopathic central serous 
chorioretinopathy, and Goldmann visual field testing 
performed in September 1996 showed no peripheral visual field 
losses.

The examiner who conducted the July 1996 VA examination of 
the veteran's eyes further stated in an addendum in September 
1997 that there was no relationship between current medical 
findings concerning the veteran's eyes and those noted in 
service.  It was noted that the scotoma found in service in 
February 1969 was small and in the left eye.  The central 
serous chorioretinopathy was first diagnosed after service, 
and was found in the right eye.  The examiner also gave his 
opinion that he could not confirm or deny any connection 
between the use of lasers or chemicals in service and the 
veteran's current visual difficulties, since such a 
connection would be based on pure speculation.

A private treatment record signed by John Ward, M.D., 
received in May 1998, stated that the veteran had 
pseudophakia in the right eye, while the left eye was 
described as normal.  Dr. Ward also stated that the veteran 
had an old retinal scar on the right eye which was not 
visually significant.  Dr. Ward concluded that the veteran 
had a normal visual system and system functioning.


Analysis

Service connection for an eye disability

Initially, it is noted that the claim for service connection 
had previously been denied and that the denial had not been 
appealed; however, the RO has determined that the veteran has 
submitted new and material evidence in support of a reopened 
claim.  In a recent decision, Hodge v. West, 155 F.3d 1356 
(1998), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), in overruling a previous decision 
by the United States Court of Appeals for Veterans Claims, 
concluded that the definition of "material evidence" 
adopted by VA (in 38 C.F.R. § 3.156) was a reasonable 
interpretation of an otherwise ambiguous statutory term 
(38 U.S.C.A. § 5108).  In view of the Hodge decision, it is 
concluded that the RO's action in reopening the claim was 
correct; however, it remains for determination as to whether 
the claim is well grounded.

Service connection connotes many factors, but basically means 
that the facts, as shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with military service or, if pre-existing 
such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131.  This determination requires a finding of a current 
disability that is related to an injury or disease incurred 
during service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A person submitting a claim for VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. §  5107(a); see also Carbino v. Gober, 10 Vet. App. 
507 (1997).  A well grounded claim is a "plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of §  [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans' Appeals) (Court) has held 
that a claim must be accompanied by supportive evidence and 
that such evidence "must justify a belief by a fair and 
impartial individual that the claim is plausible."  Tirpak 
v. Derwinski, 2 Vet. App. 609, 610 (1992).  In order for a 
claim to be well grounded, there generally must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
some circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability (including through statutory presumptions 
that certain diseases manifesting themselves within certain 
prescribed periods of time are related to service).  Epps v. 
Brown, 9 Vet. App. 341, 343-44 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).

The quality and quantity of the evidence required to meet the 
veteran's burden will depend upon the issue presented by the 
claim.  Where the issue is factual in nature, competent lay 
testimony, even if only consisting of the veteran's 
testimony, may constitute sufficient evidence to establish a 
claim as well grounded.  However, where the issue involves 
medical causation or a medical diagnosis, it requires 
competent medical evidence establishing the claim as 
plausible or possible.  Evidentiary assertions by the 
appellant must be accepted as true for purposes of 
determining whether a claim is well grounded, except where 
the evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Nevertheless, a claimant does 
not meet his burden by merely presenting lay testimony, 
including his own, since lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under § 5107(a); if no medical evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Tirpak v. Derwinski, 2 Vet. App. at 610-11 (1992).

The veteran has submitted evidence of several current 
diagnoses concerning his eyes.  The record shows that the 
veteran was diagnosed with myopia, astigmatism, and 
presbyopia during a July 1996 VA examination.  The Board 
notes that there is no evidence contained in the record that 
these disorders are anything other than refractive error of 
the eye.  As such, under 38 C.F.R. § 3.303(c) they are not 
diseases or injuries for purposes of service connection.  The 
July 1996 VA examination also included a diagnosis of 
pinguecula.  However, there is no evidence contained in the 
record that pinguecula was present in service, nor is there 
any medical evidence tending to establish a nexus to service.

In addition to the above diagnoses, the VA examination in 
July 1996 found that the veteran had a mottled macula in the 
right eye secondary to idiopathic central serous 
chorioretinopathy, with the left eye found to be clear.  A 
private treatment record received from Dr. John Ward in May 
1998 noted that the veteran had pseudophakia in the right 
eye, and that the left eye was normal.  Dr. Ward also noted 
an old retinal scar on the right eye which was not visually 
significant.

The veteran has stated that he had eye problems during 
service, and the report of his separation examination dated 
in January 1975 included a notation concerning defective 
distance vision in the left eye, or myopia.  As stated above, 
myopia is refractive error of the eye, for which service 
connection is not for application.  The veteran's service 
medical records do appear to note clinical findings regarding 
heterophoria, but do not indicate that these findings were 
abnormal or reflective of any disease or injury, and the 
record does not show that any examiner has indicated that 
they represent manifestations of an eye disability.  The 
veteran's service medical records also show that he was noted 
to have a small scotoma in the left eye in February 1969, 
with no pathology found.  All other service medical records 
are negative for any eye disorders.

Private treatment records dated in May 1976 noted a diagnosis 
of pigment epithelial detachment with central serous 
chorioretinopathy in the right eye.  This diagnosis was shown 
for the first time within one year of the veteran's 
separation from service.  Under 38 C.F.R. §§ 3.307 and 3.309, 
certain specified diseases may be presumed to have been 
incurred in service if manifested to a degree of 10 percent 
or more within one year of service separation.  However, 
neither pigment epithelial detachment or chorioretinopathy 
are among the diseases listed at § 3.309.  Therefore, the eye 
disorder may not be presumed to have been incurred in service 
and the nexus to service continues to be absent.

The veteran otherwise states that he has an eye disability 
which is related to service.  The veteran has stated that his 
eye problems may be due to the use of lasers while in 
service, or to exposure to different substances in service.  
He also connects the February 1969 findings concerning a 
small scotoma in the left eye with current eye complaints.  
In addition, the veteran has submitted statements from three 
people who know him, attesting to his having an abnormal 
blind spot, being dependent on sunglasses, and having 
difficulty correcting his vision.  

However, the veteran has not submitted any medical evidence 
to connect a current eye disability to service.  There is no 
medical evidence that provides a nexus between a current eye 
disability and the in-service use of lasers, chemicals or 
other substances, the small scotoma in the left eye found in 
February 1969 or any other manifestations noted in service.  
Although the veteran's statements and testimony must be 
accepted as true for determining whether his claim is well 
grounded, his opinion that his eye disability began in 
service is entitled to no probative weight because, as a 
layperson, he is not competent to offer such an opinion.  
Espiritu.  The veteran may believe that his current eye 
disability is related to military service, but medical 
evidence regarding medical diagnosis and etiology is still 
required.  In this case, there is no medical evidence showing 
a connection between a current eye disability and any eye 
injury or disease incurred in or aggravated by service, nor 
is there any medical evidence of a chronic disease manifest 
to a degree of at least 10 percent within one year of service 
separation which would warrant entitlement to presumptive 
service connection.

Therefore, the third criterion for establishing a well 
grounded claim under Caluza v. Brown is not met.  Lacking 
such evidence, the veteran's claim is not plausible and so 
must be denied as not well grounded.

Service connection for a bilateral knee disability, to 
include as secondary to a service-connected back disability

Initially, the Board finds that the veteran's claim of 
service connection is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  That is, the 
Board finds that he has presented a claim which is not 
inherently implausible.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  The record does not indicate that there are other 
records available which might pertain to the issue on appeal.  
The Board notes that there have been multiple efforts to get 
records cited by the veteran in order to support his claim, 
to include searches for records at Kirtland Air Force Base 
and Sandia Air Force Hospital.  No further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).

The establishment of a plausible claim does not dispose of 
the issue in this case.  The Board now must review the claim 
on its merits and account for the evidence which it finds to 
be persuasive and unpersuasive and provide reasoned analysis 
for rejecting evidence submitted by or on behalf of the 
claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1999).

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  That an injury or disease 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (1999).

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  Service connection 
may also be established when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 
7 Vet. App. 439 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Where a veteran served 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and a chronic disease, such as arthritis, 
becomes manifest to a degree of 10 percent or more within 1 
year from the date of separation from service, such disease 
will be subject to presumptive service connection.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The veteran's service medical records are completely negative 
for any complaints, clinical findings, or diagnoses related 
to his knees.  The report of the veteran's separation 
examination, dated in January 1975, did not include any 
findings, diagnoses, or complaints concerning the veteran's 
knees.

A VA examination in January 1976 was also negative for any 
problems with the veteran's knees.  The earliest medical 
records showing a problem with the veteran's knees are from 
November 1979, several years after his separation from 
service.  There are no medical records directly documenting 
the occurrence of, or a diagnosis related to, a knee injury 
in service, or to any arthritis present in the veteran's 
knees within one year of his separation from service.  
Therefore, presumptive service connection for the veteran's 
knees does not apply.  Furthermore, there is no medical 
evidence connecting a current diagnosis related to the 
veteran's knees to any knee problems in service.  The record 
does not therefore contain evidence which would indicate that 
service connection for the veteran's knees on a direct basis 
is warranted.

The veteran has also claimed that he has a bilateral knee 
disability which is due to his service-connected back 
disability.  The veteran has submitted evidence of a current 
diagnosis regarding his knees.  A VA orthopedic examination 
report dated in July 1996 lists a diagnosis of status post 
medial meniscectomy, with minimal degenerative joint disease 
in the right and left knees.  The record also contains some 
evidence connecting the veteran's knee problems to his 
service-connected back disability.  Specifically, a VA 
treatment record dated in September 1992 included a notation 
by the examiner that "I feel that patient's leg + knee 
problems are 2 [secondary] to chronic low back pain."  It 
should be noted that service connection has been established 
for postoperative degenerative disc disease of the lumbar 
spine, which has been shown to produce pain that radiates 
into the veteran's legs.

In July 1996, a VA examiner was requested to provide an 
opinion as to whether there was any connection between the 
veteran's service-connected back disability and his knee 
disability.  The examiner stated that there was no 
relationship.  The examiner indicated that based upon his 
review of the record and the history of the veteran's knee 
problems, the veteran's "knee disorder is in no way 
connected to his back disorder."  

Based upon the evidence of record, the Board finds that the 
opinion given with the July 1996 VA examination is entitled 
to more probative weight for several reasons.  First, the 
September 1992 treatment record that noted a connection 
between chronic low back pain and leg and knee problems did 
not give any rationale for this conclusion.  There is also no 
indication that the examiner who made this statement in 
September 1992 had reviewed the veteran's medical history, or 
otherwise knew any other relevant information upon which to 
base his conclusion.  The opinion given in the September 1992 
treatment record represents a bare conclusion that is not 
augmented by any other clinical findings or reports of the 
veteran's medical history.  As such, the Board finds that it 
is far less persuasive than the July 1996 VA examination 
report, which did include clinical findings as well as a 
review of the veteran's medical history.

Thus, based on the evidence of record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a bilateral knee disability.  
The medical evidence, when considered in its entirety, does 
not establish that the veteran has a current bilateral knee 
disability which can be attributed to an in-service injury or 
disease or be presumed to have been incurred in service, nor 
does the evidence show that he has a bilateral knee 
disability which is related to his service-connected back 
disorder, either by way of being the immediate cause of the 
knee disabilities, nor by way of aggravation.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran under 38 U.S.C.A. § 5107 (West 1991 & Supp. 
1999); however as discussed above, it is clear that the 
weight of the credible evidence favors a denial of service 
connection.  Accordingly, the claim for service connection 
must be denied.


ORDER

In the absence of a well grounded claim, service connection 
for an eye disability is denied.

Service connection for a bilateral knee disability, to 
include as secondary to a service-connected back disability, 
is denied.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 

